Exhibit 3.1 ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 Website:secretaryofstate.biz Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Neveda Document Number 20100040767-37 Filing Date and Time 01/26/2010 8:30 AMAM Entity Number E0521652007-8 ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment (PURSUANT TO NRS 78.) USE BLACK INK ONLY - DO NOT HIGHLIGHT Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1.Name of corporation: Network Cadence, Inc. 2.The articles have been amended as follows:(provide article numbers, if available) The articles of incorporation of the corporation are hereby amended by striking out Article I thereof and by substituting in lieu of said Article the following new Article: Article I: The name of this corporation is Verecloud, Inc. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise a least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation1 have voted in favor of the amendment is: 89% 4.
